                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


BRIAN MARQUINCE LONG,                         )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 18-1121-JDT-cgc
                                              )
STEPHEN PAGE,                                 )
                                              )
       Defendant.                             )


          ORDER DENYING PLAINTIFF’S MOTION FOR APPOINTMENT
           OF COUNSEL AND GRANTING MOTION FOR EXTENSION
                OF TIME TO SERVE DISCOVERY RESPONSES


       The pro se Plaintiff, Brian Marquince Long, has filed a motion seeking an extension

of time to provide responses to the Defendant’s First Set of Interrogatories and Requests

for Production of Documents. (ECF No. 23.) He states that he received the discovery

requests on October 24, 2019, but the prison where he is confined has been on lockdown

for seven days or longer. During that time, Long states he has been unable to go to the

legal library or to obtain any legal assistance. (Id. at PageID 86.) Long also states that he

is waiting for the Court to appoint counsel to represent him. (Id. at PageID 85.) Long’s

motion to appoint counsel was filed on August 29, 2019. (ECF No. 15.)

       Pursuant to 28 U.S.C. § 1915(e)(1), the “court may request an attorney to represent

any person unable to afford counsel.” However, “[t]he appointment of counsel in a civil

proceeding is not a constitutional right.” Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir.
2003); see also Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir. 2002) (“[T]he plaintiffs

were not entitled to have counsel appointed because this is a civil lawsuit.”); Lavado v.

Keohane, 992 F.2d 601, 605-06 (6th Cir. 1993) (no constitutional right to counsel in a civil

case); Farmer v. Haas, 990 F.2d 319, 323 (7th Cir. 1993) (“There is no constitutional or .

. . statutory right to counsel in federal civil cases . . . .”). Appointment of counsel is “a

privilege that is justified only by exceptional circumstances.” Lavado, 992 F.2d at 606

(internal quotation marks and citation omitted). “In determining whether ‘exceptional

circumstances’ exist, courts have examined the type of case and the abilities of the plaintiff

to represent himself. This generally involves a determination of the complexity of the

factual and legal issues involved.” Id. at 606 (internal quotation marks and citations

omitted). Appointment of counsel is not appropriate when a pro se litigant’s claims are

frivolous or when his chances of success are extremely slim. Id. (citing Mars v. Hanberry,

752 F.2d 254, 256 (6th Cir. 1985)); see also Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir.

1993) (“The key [to determining whether exceptional circumstances exist] is whether the

pro se litigant needs help in presenting the essential merits of his or her position to the

court. Where the facts and issues are simple, he or she usually will not need such help.”)

       The Court concludes that appointment of counsel is not warranted in this case. The

facts and issues are not complex, as the only claim remaining is Long’s First Amendment

retaliation claim against Defendant Page. Therefore, Long’s motion for appointment of

counsel is DENIED.

       Defendant Page has filed a response to the motion for extension of time, stating that

he has no objection to Long’s request for an additional thirty days in which to provide his

                                              2
discovery responses. (ECF No. 24.) Accordingly, the motion is GRANTED. Plaintiff

Long is allowed an additional period of time, through and including December 24, 2019,

in which to serve responses to Defendant’s First Set of Interrogatories and Requests for

Production.

IT IS SO ORDERED.
                                                s/ James D. Todd
                                               JAMES D. TODD
                                               UNITED STATES DISTRICT JUDGE




                                           3
